ORDER

PER CURIAM.
The State of Missouri obtained summary judgment on a claim against William Walls under the Missouri Incarceration Reimbursement Act (MIRA). Walls appeals, contending there are genuine issues of material fact that preclude summary judgment. He also raises a constitutional objection to the MIRA claim.
Upon review of the record, we find no error and affirm the judgment. The parties have been provided with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).